Title: To John Adams from Mercy Otis Warren, 29 July 1779
From: Warren, Mercy Otis
To: Adams, John


     
      Sir
      Plimouth July 29 1779
     
     This Morning your Vigalent and invariable Friend wrote you a long letter which makes it unnecessary for me to take up my pen nor should I have done it by this opportunity but in Compliance with the Wishes of Him who is so partial as to think it in my power to Contribute to the Entertainment of a Gentleman who (from Interest, from Vanity and from more Noble principles) has such a Multitude of Correspondents. There is such Variety of Genius occasionally Exerted in this way that were it not for the adverse Circumstances which prevents a safe passage you would have little Cause to Complain that you was Forgotten on this side the Atlantic. Your Head would be Replete with Inteligence and your Cabinet Crouded with Epistolary Lumber, among which if you had Leasure to Retrospect you would find several unanswered from a Lady who makes no Claim to a Reply but from your politeness and Friendship. Neither of which will I suspect or Censure till assured in some Future paragraph that you have not time to answer letters but when the Interest of the public or the Indispensable Duties of private Life Require it.
     Certain I am did all political, Military, and Gubenatorial observations which are Designed for your perusal, Reach the Gardens of Passy, You would be willing to unbend a little, by indulging to the Familiar style of Female Compotition.
     But as most of them have been lost Through Fear, Misfortune, Accident or Treachery, I imagine the Avidity is still kept up, and that you open Every paquet with Expectation and desire to Investigate the Plans of statsmen, and survey the Martial Opperations of the Heros of a Country, whose Honour and Happiness you have so much at Heart.
     And though no one is better qualifyed to penetrate the Arcana of American politics than yourself, yet I think you must be surprized at the inconsistency of Character which appears in some, And at a Loss (if not for the stimulus that provoked, yet) for the Influance which Carryed into Execution Certain Resolves which have been painful to the best, and a Rich Repast to the Worst Men that Disgrace your Native land.
     How much longer shall we be Embarassed and Distressed by the selfish insiduous arts of Gamblers Courtiers And stock Jobbers among ourselves, while a Mercyless Foe is laying waste our Borders, Burning our Defenceless Cities, and Murdering the Innocent of all ages and Ranks.
     The spirit of party has Entered into all our Departments. The Deanites, that is to say the Voteries of pleasure, or the Men of Taste and Refinement make no inconsiderable Figure. Some Deify the phantom Fashion: whether she appears in a French, or British, or American Dress; while others Worship only at the shrine of Plutus. Yet the old Republicans, (a solitary few) with Decent solemnity and Confidence: still persevere. Their Hands unstained by Bribes: Though poverty stares them in the Face. Their Hearts unshaken by the Levity, the Luxery, the Caprice or Whim, the Folly or ingratitude, of the times. When we survey the picture we Cannot but sigh with a late Celebrated writer. “Alas! for poor Human Nature.”
     On my way from Boston I lodged a week since, at the Foot of Pens Hill. The Family There are well, and as Happy as possible in the absence of a Tender Husband, And a kind Father. More perticular accounts you will doubtless have by this Conveyance from the Mistress of the Mansion. There I had the pleasure of seing your signature to several short letters which lead us to hope our Calamities will be shortned, or Rather not increased.
     As from a long Friendship with Him, and a perticular Intimacy with His lady, I feel myself sensibly touched by the Death of Dr. Winthrop. I Cannot but mingle a simpathetic tear on this occasion with you, and His philosopic Friend at Passy. Both of whom, so highly Esteemed, and were so intimetely acquainted with His Virtues, in His literary, patriotic, and Christian Character.
     I fear it will be long before Harvard sees a successor that will fill the Chair of the professor with Equal Honour and Ability.
     
     Let me assure you sir, when I began this I designed but one page but you are so well acquainted with the loquacity of the sex that you will Easily beleive I Check my own inclinations when at the Bottom of the Third I subscribe the Name of your sincere Friend and Humble servant
     
      Marcia Warren
     
    